internal_revenue_service number release date index number --------------------------------- ---------------------------------- -------------------------- ------------------------------ in re ----------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-166079-04 date date legend decedent spouse trust -------------------- -------------------- ---------------------------------------------------------------------------- ------- -------------------------- ------------------- date date dear -------------------- this letter responds to your request dated date for an extension of time under sec_301_9100-1 of the procedure and administrative regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code the facts submitted and the representations made are as follows on date decedent created a revocable_trust trust which provided upon decedent’s death for a spousal trust that meets the requirements for a qtip_election decedent died on date survived by spouse spouse retained an attorney to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for the estate spouse’s attorney consulted with decedent’s financial and investment_advisor while preparing the form_706 a qtip_election was not made for the spousal trust because spouse’s attorney believed the estate was not large enough to fund the spousal trust after the estate_tax_return was filed two additional assets were discovered pursuant to the terms of decedent’s trust there are now sufficient assets to fund the spousal trust the estate intends to file a supplemental estate_tax_return reporting the two omitted assets the return will reflect assets that exceed dollar_figure being allocated to the spousal trust and will make the qtip_election for the spousal trust plr-166079-04 the estate is requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 to make the qtip_election for the spousal trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides generally that the qtip_election is made on the last filed estate_tax_return on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed after the due_date under c of the procedure and administration regulations the commissioner may grant a reasonable extension of the time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code plr-166079-04 except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting the relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently we grant an extension of time of sixty days from the date of this letter to make the qtip_election under sec_2056 the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of decedent’s gross_estate for federal transfer_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-166079-04 sincerely heather c maloy heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
